Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 29, 2016

The Court of Appeals hereby passes the following order:

A16D0425. PAUL BRENT HOWELL v. THE STATE.

      Paul Brent Howell seeks discretionary review of the trial court’s order denying
his motion for sentence modification. A sentencing court may modify a sentence
within one year of its imposition or within 120 days after remittitur following a direct
appeal, whichever is later. See OCGA § 17-10-1 (f); Frazier v. State, 302 Ga. App.
346, 347-348 (691 SE2d 247) (2010). The denial of a timely motion to modify under
OCGA § 17-10-1 (f) is subject to direct appeal. See, e. g., Anderson v. State, 290 Ga.
App. 890 (660 SE2d 876) (2008); Maldonado v. State, 260 Ga. App. 580 (580 SE2d
330) (2003).
      This Court will grant a timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). From the limited application
material submitted, it appears the order at issue is subject to direct appeal.1
      Accordingly, this application is hereby GRANTED. Howell shall have ten
days from the date of this order to file a notice of appeal with the trial court if he has
not already done so. See OCGA § 5-6-35 (g). The clerk of the superior court is
directed to include a copy of this order in the record transmitted to the Court of
Appeals.




      1
       Howell has not included either his sentencing sheet or his motion for sentence
modification with his application material. But it appears from the few documents
submitted that the case remained pending in August 2015, in which case both his
sentence and motion for modification were necessarily filed within the past year.
Court of Appeals of the State of Georgia
                                     06/29/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.